   

3/17/18
os/i7/ia
03/17/18
03/17/18
03/17/18

03/17/18

Tiffany Grays

Case 1:18-cv-01761-MSK-NYW Document 112-5 Filed 11/24/19 USDC Colorado Page 1 of 1

01:30. P
12:43P
12:42 P
42:31P
12:30 P

12:14P

 

EMail-Sent
Appointment

Completed Call |

EBrochure Email

Lead Inactivity

| Warning Sent

InternetLead

‘Home: (303)641-1277 Work: (720)904-3740

Pacheco, Jorge
Mcélroy Donnie

McElroy Donnie

McElroy Donnie

Cell: (303)641-1277

     

c : Hide System Notes
Appointment Confirmation at Auto Mart USA

3/17/2018 12:15:00 PM for: Jorge Pacheco, Regarding:

apt set for 2:15

Glick to view Emailed Brochure

15min Inactivity Warning For: Dealer.com sent to 7206839733 tutatt.net

Bec

 

 

Lead ID: 352a5a7e0aQe097574b7e 189af46edabb (Dealer.com)
Lead Sender: Dealer.com service =E Pricer - Dealer.Com Website
Lead Date: 2018-03-17718:13:10-00:00
Interested in 2015 Mitsubishi Outlander SUV SE
Stock # 181145AL

Vin: JASAD3A35F20 13522

Transmission: CYT

Exterior Color: Labrador Black Pearl

Interior Color: Black

Odometer: 50,536

Price: 12990

Options:

==BLUETOOTH**

*=TPOD/USE ADAPTER **

=p 3s=

**BUSH START ENGINE**

3rd row seats: split-bench

4AWheel Disc Brakes

6 Speakers

6.456 Awe Ratio

ABS brakes

AM/FM radio

Air Conditioning

Alloy wheels

Peer ee no ety

 

 

 
